TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-15-00455-CV



                                    Scott P. Ogle, Appellant

                                                v.

             Maeli Hector, a/k/a Maeli Arellano, a/k/a Maeli Johnson, Appellee


            FROM THE COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
         NO. C-1-CV-14-011792, HONORABLE TODD T. WONG, JUDGE PRESIDING



                              DISSENTING OPINION


               I would hold that the judgment in Hector’s favor is final and appealable, reach the

merits, and affirm.



                                             __________________________________________

                                             Bob Pemberton, Justice

Before Justices Puryear, Pemberton, and Bourland

Filed: July 14, 2016